DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 2/25/2022; claims 1 – 20 are pending.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 11 are directed to a system for facilitating creating of customizable tutorials for instruments specific to a particular facility (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: … receiving a plurality of tutorial information associated with the instrument corresponding to the instrument location from the at least one user device, wherein the plurality of tutorial information comprises at least one of visual information and aural information; generating, by the one or more server computers for output in the user interface of the at least one user device and using qr codes or bar codes to access the tutorial information, a timeline associate with the plurality of tutorial information, wherein the timeline includes images captured and timestamped as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for instance by a user may provide visual information using a paper and a pencil, mentally decode a bar code and receiving time stamped tutorial steps.  These are akin to evaluation, judgement, or opinion steps.  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 and 11 recite the additional elements of: a communication device, one or more server and  a storage device.  The limitations of a storage device (and a server) configured to store data consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  It is particularly noted that the use of a communication device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 11 recite the additional elements of: a communication device, one or more server and a storage device set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that " Examples of the one or more client devices and/or the server computer may include, a desktop computer, a laptop computer, a tablet computer, a personal digital assistant, a portable electronic device, a wearable computer, a smart phone, an Internet of Things (IoT) device, a smart electrical appliance, a video game console, a rack server, a supercomputer, a mainframe computer, mini-computer, microcomputer, a storage server, an application server ( e.g. a mail server, a web server, a real-time communication server,  an FTP server, a virtual … " in the Applicant’s specification, [0041]. Regard to storage device -  “computer-readable media, such as secondary storage devices, like hard disks, solid state storage (e.g., USB drive), or a CD-ROM, a carrier wave from the Internet, or other forms of RAM or ROM” " in the Applicant’s specification, [0133].  There is similarly no indication in the Specification that applicant have achieved an advancement or improvement in storage technology.  
Dependent claims 2- 10 and 12 – 20 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buras (US 2018/0225993 A1) in view of Gerstner (US 2017 /0202630 A1).
Re claim 1
Buras discloses A system for facilitating creating of customizable tutorials for instruments specific to a particular facility (¶ [0009]), the system comprising: 
a communication device (Fig. 1, Fig. 4, ¶ [0048]) configured for: 
receiving a facility blueprint of a facility from at least one user device, wherein the facility blueprint facilitates locating at least one instrument disposed in the facility (Figs. 1-2 (3-D Guidance System 400, probe 215), ¶ [0067] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 by a novice user (50) as he or she performs a medical procedure. In one nonlimiting example, the 3DGS 400 track the movement of the probe 215 of the ultrasound system 210, which is used to obtain images.”)); 
receiving an instrument location of an instrument associated with the facility blueprint from the at least one user device (Figs. 1-2 (3-D Guidance System 400, probe 215), ¶ [0068] (“The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0070]); and 
receiving a plurality of tutorial information associated with the instrument corresponding to the instrument location from the at least one user device, wherein the plurality of tutorial information comprises at least one of visual information and aural information (¶ [0068] (“the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530.”), ¶ [0039] (“The library 500 includes detailed information on the medical equipment system 200, which may include instructions (written, auditory, and/or visually) for performing one or more medical procedures using the medical equipment system, and reference information or data in the use of the system to enable a novice user to achieve optimal outcomes”), ¶ [0077]); and 
a storage device configured for storing the plurality of tutorial information associated with the instrument corresponding to the instrument location (¶ [0066] (“Information on a variety of procedures that may be performed by novice user 50 may be provided by Library 500, which in some embodiments may be stored on a cloud-based server as shown in FIG. 2. In other embodiments, the information may be stored in a conventional memory storage unit.”), ¶ [0124] (“A plurality of feature modules (e.g., feature modules 715, 720, etc. of FIG. 7) stored in a memory may be used to analyze the images for the presence or absence of each feature. The feature modules may comprise software, firmware, or hardware, and a computer such as computer 700 of FIG. 1 may analyze image captured image using the feature modules.”), ¶ [0057]).

Buras does not explicitly disclose generating, by the one or more server computers for output in the user interface of the at least one user device and using qr codes or bar codes to access the tutorial information, a timeline associate with the plurality of tutorial information, wherein the timeline includes images captured and timestamped.  

Gerstner (US 2017/0202630 A1) teaches a surgical tray efficiency system comprising a vertical rack assembly for holding and displaying a plurality of surgical instrument trays, a sterile barrier covering the vertical rack assembly and including tray location identifiers, and a standardization software platform including a customizable interactive planogram.  Gerstner further teaches generating, by the one or more server computers for output in the user interface of the at least one user device and using qr codes or bar codes to access the tutorial information, a timeline associate with the plurality of tutorial information, wherein the timeline includes images captured and timestamped (Gerstner, ¶ [0219] and ¶ [0237], “a data server”; [0205], “The camera/scanner 642 may be configured to scan RFID, bar codes, etc to capture/load instrument data (for example stock photos, videos, technique guides, and the like) and tracking information”; [0188], “computer presents a video icon 532 in the menu bar 474 on the tray view screen 462 as well as in the image display 456 of the planogram when the computer determines that there is at least one video associated with the instrument tray. … FIG. 64 shows the full-screen video 534 that pops up when a video is selected”; [0192], “This data may include new planogram settings as well as data collected during a surgery (e.g. user information, time stamps, duration, searches performed, tray movements, etc).”; fig. 64 shows a video with seeking bar (or timestamped)).  Therefore, in view of Gerstner, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method system described in Buras, by providing the bar code scan to access a video tutorial as taught by Gerstner, in order to identify an instrument and the video tutorial automatically by using a camera / scanner (Gerstner, [0205], “to automatically recognize assign identification data to various instruments as the image is captured”).  Furthermore, a seeking bar in a video to quickly access different portion of the video and timestamps in video allow a user to bookmark critical points during a tutorial.  

Re claim 2, Buras discloses The system of claim 1, wherein the communication device is further configured for: 
transmitting the facility blueprint to at least one first user device (Figs. 1-2 (Machine Learning Module 600, 3DGS 400, Computer 700, ARUI 300), ¶ [0067-0068] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 … the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530. The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0071] (“The MLM 600 may communicate with ARUI 300 to display real time position-based feedback guidance in the form of data and/or instructions to confirm or correct the user's performance of the task based on the novice user movement data from the 3DGS 400 and the reference data.”) Layout data must be transmitted in order for the ARUI to display arrows over the patient anatomy to complement the instructions.); 
receiving an instrument indication corresponding to an instrument of the at least one instrument from the at least one first user device (¶ [0028], ¶ [0050] (“Specific probe and specific scan settings are needed for specific ultrasound procedures.”), ¶ [0078], ¶ [0084], ¶ [0114] (“different modules may be provided for automating the capture and labeling of data from different types of medical or non-medical equipment during their use by a reference user or expert. In one alternative embodiment, a central library (e.g., library 500, FIG. 1) of features may be maintained for all procedures for which 3D AR guidance to a novice user are to be provided by a system 100 of FIG. 1. In such an embodiment, the features (whether software, firmware, or hardware) are maintained separately from computer 700, and the structure of MLDMs such as MLDM 705 may be simplified such that each MLDM simply accesses or calls the feature modules for its particular procedure from the central feature library.”); and 
transmitting a plurality of tutorial information associated with the instrument to the at least one first user device, wherein the at least one first user device is configured for presenting the plurality of tutorial information, wherein the storage device is configured for retrieving the plurality of tutorial information associated with the instrument based on the instrument indication (¶ [0009], ¶ [0039] (“The library 500 includes detailed information on the medical equipment system 200, which may include instructions (written, auditory, and/or visually) for performing one or more medical procedures using the medical equipment system, and reference information or data in the use of the system to enable a novice user to achieve optimal outcomes”), ¶ [0066] (“Information on a variety of procedures … may be provided by Library 500… the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”), ¶ [0067-0068] (“the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530.”), ¶ [0077], ¶ [0114]).

Re claim 3, Buras discloses The system of claim 1 further comprising a processing device communicatively coupled with the communication device and the storage device, wherein the communication device is configured for receiving at least one user information from the at least one user device (¶ [0067-0068] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 by a novice user (50) as he or she performs a medical procedure”)), wherein, the processing device is configured for: 
analyzing the plurality of tutorial information based on the at least one user information (¶ [0070] (“The MLM 600 generates position-based feedback by comparing the actual movements of a novice user 50 (e.g., using positioning data received from the 3DGS 400 tracking the movement of the ultrasound probe 215) to reference data for the same task. In one embodiment, the reference data is data obtained by an expert performing the same task as the novice user. The reference data may be either stored in MLM 600 or retrieved from library 500 via a computer (not shown). Data for a particular patient's anatomy may also be stored in library 500 and used by the MLM 600.”); and 
generating a plurality of new tutorial information corresponding to the plurality of tutorial information based on the analyzing (¶ [0044], ¶ [0070], ¶ [0072], ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure. By providing repeated guidance instruction as the novice user refines his/her technique, MLM 600 may further augment previously-provided instructions as the user repeats a medical procedure or portion thereof and improves in performance. Where successful results for the use of a medical device are highly technique sensitive, the ability to “fine tune” the user's response to prior instructions may help maintain the user on the path to a successful outcome.”)), wherein the storage device is configured for storing the plurality of new tutorial information associated with the instrument corresponding to the instrument location (¶ [0039] (“The library 500 includes detailed information on the medical equipment system 200, which may include instructions (written, auditory, and/or visually) for performing one or more medical procedures using the medical equipment system, and reference information or data in the use of the system to enable a novice user to achieve optimal outcomes”), ¶ [0066] (“Information on a variety of procedures … may be provided by Library 500… the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”).
Re claim 4, Buras discloses The system of claim 1, wherein the at least one user device is configured for generating the plurality of tutorial information (¶ [0068] (“the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530.”), ¶ [0039]).

Re claim 6, Buras discloses The system of claim 1 further comprising a processing device communicatively coupled with the communication device and the storage device (Figs. 1-2, ¶ [0027-0028], ¶ [0039]), 
wherein the communication device is further configured for receiving an instrument location request associated with the instrument from the at least one user device (¶ [0036] (“the 3DGS interface communicates with the 3DGS 400 and one or more other system components (e.g., computer 700), and 3DGS 400 interfaces with the system 100 (e.g., via computer 700) in a “plug-and-play” manner.”), ¶ [0072] (“In alternative embodiments, only one type of real-time feedback (i.e., position-based feedback or outcome-based feedback) is provided to guide a novice user. The type of feedback (i.e., based on position or the outcome of the medical procedure) may be selected based on the needs of the particular learning environment.”), ¶ [0110] (“the GUI 712 enables a user to program the image capture module 710 to capture images … on command (e.g., by a capture signal activated by the operator using a sequence of keystrokes on computer 700 or a button on ultrasound probe 215).”), ¶ [0067-0068], ¶ [0080] Where a user selects to receive real-time position based feedback the instrument location will be tracked throughout the procedure.), 
wherein the processing device is configured for: 
analyzing the instrument location request (¶ [0041] (“the positioning data (e.g., relating to the real-time motion, position or orientation an ultrasound probe during use by a novice user) is obtained by the 3DGS 400, which senses the position and/or orientation of a portion of the medical device at a desired sampling rate (e.g., 100 times per second (Hz) up to 0.1 Hz or once every 10 seconds). The positioning data is then processed by one or more of the 3DGS 400, computer 700, or MLM 600 to determine the motion and position/orientation of a portion of the medical equipment system 200 as manipulated by the novice user during the medical procedure.”) The processor of the 3DGS analyzes the request for real-time position feedback to determine the appropriate sampling rate., ¶ [0072], ¶ [0067-0068], ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure.”)); and 
determining a new instrument location of the instrument associated with the facility blueprint based on the analyzing, wherein the storage device is configured for storing the plurality of tutorial information associated with the instrument corresponding to the new instrument location (¶ [0041] (“The positioning data is then processed by one or more of the 3DGS 400, computer 700, or MLM 600 to determine the motion and position/orientation of a portion of the medical equipment system 200 as manipulated by the novice user during the medical procedure.”) The processor of the 3DGS determines the motion and position of the instrument at the determined the sampling rate., ¶ [0067-0068] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 … The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure… . Where successful results for the use of a medical device are highly technique sensitive, the ability to “fine tune” the user's response to prior instructions may help maintain the user on the path to a successful outcome. For example, where a user “overcorrects” in response to a prior instruction, the MLM 600, in conjunction with the 3DGS 400, assists the user to further refine the movement to achieve a successful result.”)).

Re claim 8, Buras discloses The system of claim 1 further comprising a processing device communicatively coupled with the communication device and the storage device (Figs. 1-2, ¶ [0027-0028], ¶ [0039]), wherein the communication device is configured for: 
receiving a plurality of instrument information associated with the instrument from the at least one user device (¶ [0050] (“Specific probe and specific scan settings are needed for specific ultrasound procedures.”), ¶ [0061] (“The HoloLens HMD AR application module 412 provides an Image Stream module 404 for display of ultrasound images that can be overlaid with guidance clues prompting the user to correctly the position the ultrasound probe. The HoloLens HMD AR application 412 is also capable of displaying 3D models and images in the HoloLens HMD along with real world objects like the ultrasound, its probe and the patient.”), (Figs. 1-2 (3-D Guidance System 400, probe 215), ¶ [0068] (“The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0070])); and 
receiving a plurality of additional information corresponding to the plurality of instrument information from the at least one user device ((Figs. 1-2 (3-D Guidance System 400, probe 215), ¶ [0040] (“MLM 600 may receive real-time data relating to one or both of 1) the movement, position or orientation (“positioning data”) of a portion of the medical equipment 200 during the novice user's performance of a desired medical task (e.g., the motion, position and orientation of an ultrasound probe as manipulated by a novice user to examine a patient's carotid artery), and 2) data received from the medical equipment 200 relating to an outcome of the medical procedure (“outcome data”).”), ¶ [0068] (“The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0070])), wherein the processing device is configured for: 
analyzing the plurality of instrument information and the plurality of additional information (¶ [0042-0043] (“includes a fourth module that receives real-time data from the medical equipment system 200 itself (e.g., via an interface with computer 700) during a medical procedure performed by the novice user, and a fifth module that compares that data to stored reference outcome data from library 500.”), ¶ [0070] (“The MLM 600 generates position-based feedback by comparing the actual movements of a novice user 50 (e.g., using positioning data received from the 3DGS 400 tracking the movement of the ultrasound probe 215) to reference data for the same task.”), ¶ [0071]); and 
generating the plurality of tutorial information based on the analyzing (¶ [0042-0044] (“The MLM 600 further includes a sixth module that generates real-time outcome-based feedback based on the comparison performed in the fifth module, and provides real-time, 3D AR outcome-based feedback to the user via the ARUI 300. The real-time outcome-based feedback may include virtual prompts to the user different from, or in addition to, the virtual prompts provided from the positioning data.”), ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure.”)).

Re claim 9, Buras discloses The system of claim 1, wherein the plurality of tutorial information is characterized by at least one tutorial characteristic, wherein the at least one tutorial characteristic comprises at least one of a description, an instruction, and a duration (¶ [0162-0169 (“providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback to the user comprises providing a feedback selected from: a virtual prompt indicating a movement correction to be performed by a user; a virtual image or video instructing the user to change the orientation of a probe to match a desired orientation; a virtual image or video of a correct motion path to be taken by the user in performing a medical procedure; a color-coded image or video indicating correct and incorrect portions of the user's motion in performing a medical procedure; and instruction to a user to press an ultrasound probe deeper or shallower into tissue to focus the ultrasound image on a desired target structure of the patient's body; an auditory instruction, virtual image, or virtual video indicating a direction for the user to move an ultrasound probe; and tactile information.”)).

Re claim 10, Buras discloses The system of claim 1 further comprising a processing device communicatively coupled with the communication device and the storage device (Figs. 1-2, ¶ [0027-0028], ¶ [0039]), wherein the communication device is configured for: 
receiving at least one sensor data from at least one sensor (¶ [0031] (“a variety of different kinds of three-dimensional guidance systems may be used in various embodiments, all such systems 400 determine the position of one or more objects, such as a moveable sensor, relative to a fixed transmitter within a defined operating volume. The 3DGS 400 additionally provides the positional data to one or more other modules in FIG. 1 (e.g., to the machine learning module 600) via computer 700.”)), wherein the at least one sensor is configured for generating the at least one sensor data associated with the at least one instrument (¶ [0067-0068] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 … The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0157] (“sensing real-time user positioning data comprises sensing one or more of the movement, position, and orientation of at least a portion of the medical equipment system by the user with a sensor comprising at least one of a magnetic GPS system, a digital camera tracking system, an infrared camera system, an accelerometer, and a gyroscope.”)); and 
transmitting a plurality of tutorial information (¶ [0038] (“Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300.”), ¶ [0067-0068], ¶ [0070-0071], ¶ [0077]) to the at least one user device, wherein the processing device is configured for: 
analyzing the at least one sensor data (¶ [0067-0068] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 … The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”)); and 
identifying an instrument of the at least one instrument based on the analyzing, wherein the storage device is configured for retrieving the plurality of tutorial information based on the identifying (The sensor data identifies an instrument within the space for the medical procedure ¶ [0067-0068] and the identification is used to generate additional tutorial information ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure.”)).

Re claim 11, Buras discloses A method for facilitating creating of customizable tutorials for instruments specific to a particular facility (¶ [0009]), the method comprising: 
receiving, using a communication device, a facility blueprint of a facility from at least one user device, wherein the facility blueprint facilitates locating at least one instrument disposed in the facility (Figs. 1-2 (3-D Guidance System 400, probe 215), ¶ [0067] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 by a novice user (50) as he or she performs a medical procedure. In one nonlimiting example, the 3DGS 400 track the movement of the probe 215 of the ultrasound system 210, which is used to obtain images.”)); 
receiving, using the communication device, an instrument location of an instrument associated with the facility blueprint from the at least one user device (Figs. 1-2 (3-D Guidance System 400, probe 215), ¶ [0068] (“The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0070]); 
receiving, using the communication device, a plurality of tutorial information associated with the instrument corresponding to the instrument location from the at least one user device, wherein the plurality of tutorial information comprises at least one of visual information and aural information (¶ [0068] (“the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530.”), ¶ [0039] (“The library 500 includes detailed information on the medical equipment system 200, which may include instructions (written, auditory, and/or visually) for performing one or more medical procedures using the medical equipment system, and reference information or data in the use of the system to enable a novice user to achieve optimal outcomes”), ¶ [0077]); and 
storing, using a storage device, the plurality of tutorial information associated with the instrument corresponding to the instrument location (¶ [0066] (“Information on a variety of procedures that may be performed by novice user 50 may be provided by Library 500, which in some embodiments may be stored on a cloud-based server as shown in FIG. 2. In other embodiments, the information may be stored in a conventional memory storage unit.”), ¶ [0124] (“A plurality of feature modules (e.g., feature modules 715, 720, etc. of FIG. 7) stored in a memory may be used to analyze the images for the presence or absence of each feature. The feature modules may comprise software, firmware, or hardware, and a computer such as computer 700 of FIG. 1 may analyze image captured image using the feature modules.”), ¶ [0057]).
Buras does not explicitly disclose generating, by the one or more server computers for output in the user interface of the at least one user device and using qr codes or bar codes to access the tutorial information, a timeline associate with the plurality of tutorial information, wherein the timeline includes images captured and timestamped.  

Gerstner (US 2017/0202630 A1) teaches a surgical tray efficiency system comprising a vertical rack assembly for holding and displaying a plurality of surgical instrument trays, a sterile barrier covering the vertical rack assembly and including tray location identifiers, and a standardization software platform including a customizable interactive planogram.  Gerstner further teaches generating, by the one or more server computers for output in the user interface of the at least one user device and using qr codes or bar codes to access the tutorial information, a timeline associate with the plurality of tutorial information, wherein the timeline includes images captured and timestamped (Gerstner, ¶ [0219] and ¶ [0237], “a data server”; [0205], “The camera/scanner 642 may be configured to scan RFID, bar codes, etc to capture/load instrument data (for example stock photos, videos, technique guides, and the like) and tracking information”; [0188], “computer presents a video icon 532 in the menu bar 474 on the tray view screen 462 as well as in the image display 456 of the planogram when the computer determines that there is at least one video associated with the instrument tray. … FIG. 64 shows the full-screen video 534 that pops up when a video is selected”; [0192], “This data may include new planogram settings as well as data collected during a surgery (e.g. user information, time stamps, duration, searches performed, tray movements, etc).”; fig. 64 shows a video with seeking bar (or timestamped)).  Therefore, in view of Gerstner, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method system described in Buras, by providing the bar code scan to access a video tutorial as taught by Gerstner, in order to identify an instrument and the video tutorial automatically by using a camera / scanner (Gerstner, [0205], “to automatically recognize assign identification data to various instruments as the image is captured”).  Furthermore, a seeking bar in a video to quickly access different portion of the video and timestamps in video allow a user to bookmark critical points during a tutorial.  

Re claim 12, Buras discloses The method of claim 11 further comprising: 
transmitting, using the communication device, the facility blueprint to at least one first user device (Figs. 1-2 (Machine Learning Module 600, 3DGS 400, Computer 700, ARUI 300), ¶ [0067-0068] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 … the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530. The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0071] (“The MLM 600 may communicate with ARUI 300 to display real time position-based feedback guidance in the form of data and/or instructions to confirm or correct the user's performance of the task based on the novice user movement data from the 3DGS 400 and the reference data.”) Layout data must be transmitted in order for the ARUI to display arrows over the patient anatomy to complement the instructions.); 
receiving, using the communication device, an instrument indication corresponding to an instrument of the at least one instrument from the at least one first user device; retrieving, using the storage device, a plurality of tutorial information associated with the instrument based on the instrument indication (¶ [0028], ¶ [0050] (“Specific probe and specific scan settings are needed for specific ultrasound procedures.”), ¶ [0078], ¶ [0084], ¶ [0114] (“different modules may be provided for automating the capture and labeling of data from different types of medical or non-medical equipment during their use by a reference user or expert. In one alternative embodiment, a central library (e.g., library 500, FIG. 1) of features may be maintained for all procedures for which 3D AR guidance to a novice user are to be provided by a system 100 of FIG. 1. In such an embodiment, the features (whether software, firmware, or hardware) are maintained separately from computer 700, and the structure of MLDMs such as MLDM 705 may be simplified such that each MLDM simply accesses or calls the feature modules for its particular procedure from the central feature library.”), ¶ [0067-0068]); and 
transmitting, using the communication device, the plurality of tutorial information associated with the instrument to the at least one first user device, wherein the at least one first user device is configured for presenting the plurality of tutorial information (¶ [0009], ¶ [0066] (“Information on a variety of procedures … may be provided by Library 500… the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”), ¶ [0067-0068], ¶ [0077], ¶ [0114]).
Re claim 13, Buras discloses The method of claim 11 further comprising: 
receiving, using the communication device, at least one user information from the at least one user device (¶ [0067-0068] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 by a novice user (50) as he or she performs a medical procedure”)); 
analyzing, using a processing device, the plurality of tutorial information based on the at least one user information (¶ [0070] (“The MLM 600 generates position-based feedback by comparing the actual movements of a novice user 50 (e.g., using positioning data received from the 3DGS 400 tracking the movement of the ultrasound probe 215) to reference data for the same task. In one embodiment, the reference data is data obtained by an expert performing the same task as the novice user. The reference data may be either stored in MLM 600 or retrieved from library 500 via a computer (not shown). Data for a particular patient's anatomy may also be stored in library 500 and used by the MLM 600.”), ¶ [0077]); 
generating, using the processing device, a plurality of new tutorial information corresponding to the plurality of tutorial information based on the analyzing (¶ [0044], ¶ [0070], ¶ [0072], ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure. By providing repeated guidance instruction as the novice user refines his/her technique, MLM 600 may further augment previously-provided instructions as the user repeats a medical procedure or portion thereof and improves in performance. Where successful results for the use of a medical device are highly technique sensitive, the ability to “fine tune” the user's response to prior instructions may help maintain the user on the path to a successful outcome.”)), and 
storing, using the storage device, the plurality of new tutorial information associated with the instrument corresponding to the instrument location (¶ [0039] (“The library 500 includes detailed information on the medical equipment system 200, which may include instructions (written, auditory, and/or visually) for performing one or more medical procedures using the medical equipment system, and reference information or data in the use of the system to enable a novice user to achieve optimal outcomes”), ¶ [0066] (“Information on a variety of procedures … may be provided by Library 500… the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”).

Re claim 14, Buras discloses The method of claim 11, wherein the at least one user device is configured for generating the plurality of tutorial information (¶ [0068] (“the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530.”), ¶ [0039]).

Re claim 16, Buras discloses The method of claim 11 further comprising: 
receiving, using the communication device, an instrument location request associated with the instrument from the at least one user device (¶ [0036] (“the 3DGS interface communicates with the 3DGS 400 and one or more other system components (e.g., computer 700), and 3DGS 400 interfaces with the system 100 (e.g., via computer 700) in a “plug-and-play” manner.”), ¶ [0072] (“In alternative embodiments, only one type of real-time feedback (i.e., position-based feedback or outcome-based feedback) is provided to guide a novice user. The type of feedback (i.e., based on position or the outcome of the medical procedure) may be selected based on the needs of the particular learning environment.”), ¶ [0110] (“the GUI 712 enables a user to program the image capture module 710 to capture images … on command (e.g., by a capture signal activated by the operator using a sequence of keystrokes on computer 700 or a button on ultrasound probe 215).”), ¶ [0067-0068], ¶ [0080] Where a user selects to receive real-time position based feedback the instrument location will be tracked throughout the procedure.); 
analyzing, using a processing device, the instrument location request (¶ [0041] (“the positioning data (e.g., relating to the real-time motion, position or orientation an ultrasound probe during use by a novice user) is obtained by the 3DGS 400, which senses the position and/or orientation of a portion of the medical device at a desired sampling rate (e.g., 100 times per second (Hz) up to 0.1 Hz or once every 10 seconds). The positioning data is then processed by one or more of the 3DGS 400, computer 700, or MLM 600 to determine the motion and position/orientation of a portion of the medical equipment system 200 as manipulated by the novice user during the medical procedure.”) The processor of the 3DGS analyzes the request for real-time position feedback to determine the appropriate sampling rate., ¶ [0072], ¶ [0067-0068], ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure.”)); 
determining, using the processing device, a new instrument location of the instrument associated with the facility blueprint based on the analyzing(¶ [0041] (“The positioning data is then processed by one or more of the 3DGS 400, computer 700, or MLM 600 to determine the motion and position/orientation of a portion of the medical equipment system 200 as manipulated by the novice user during the medical procedure.”) The processor of the 3DGS determines the motion and position of the instrument at the determined the sampling rate., ¶ [0067-0068] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 … The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure… . Where successful results for the use of a medical device are highly technique sensitive, the ability to “fine tune” the user's response to prior instructions may help maintain the user on the path to a successful outcome. For example, where a user “overcorrects” in response to a prior instruction, the MLM 600, in conjunction with the 3DGS 400, assists the user to further refine the movement to achieve a successful result.”)); and 
storing, using the storage device, the plurality of tutorial information associated with the instrument corresponding to the new instrument location (¶ [0039] (“The library 500 includes detailed information on the medical equipment system 200, which may include instructions (written, auditory, and/or visually) for performing one or more medical procedures using the medical equipment system, and reference information or data in the use of the system to enable a novice user to achieve optimal outcomes”), ¶ [0066] (“Information on a variety of procedures … may be provided by Library 500… the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”).

Re claim 18, Buras discloses  The method of claim 11 further comprising: 
receiving, using the communication device, a plurality of instrument information associated with the instrument from the at least one user device (¶ [0050] (“Specific probe and specific scan settings are needed for specific ultrasound procedures.”), ¶ [0061] (“The HoloLens HMD AR application module 412 provides an Image Stream module 404 for display of ultrasound images that can be overlaid with guidance clues prompting the user to correctly the position the ultrasound probe. The HoloLens HMD AR application 412 is also capable of displaying 3D models and images in the HoloLens HMD along with real world objects like the ultrasound, its probe and the patient.”), (Figs. 1-2 (3-D Guidance System 400, probe 215), ¶ [0068] (“The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0070])); 
receiving, using the communication device, a plurality of additional information corresponding to the plurality of instrument information from the at least one user device (¶ [0042-0043] (“includes a fourth module that receives real-time data from the medical equipment system 200 itself (e.g., via an interface with computer 700) during a medical procedure performed by the novice user, and a fifth module that compares that data to stored reference outcome data from library 500.”), ¶ [0070] (“The MLM 600 generates position-based feedback by comparing the actual movements of a novice user 50 (e.g., using positioning data received from the 3DGS 400 tracking the movement of the ultrasound probe 215) to reference data for the same task.”), ¶ [0071]); 
analyzing, using a processing device, the plurality of instrument information and the plurality of additional information (¶ [0042-0043] (“includes a fourth module that receives real-time data from the medical equipment system 200 itself (e.g., via an interface with computer 700) during a medical procedure performed by the novice user, and a fifth module that compares that data to stored reference outcome data from library 500.”), ¶ [0070] (“The MLM 600 generates position-based feedback by comparing the actual movements of a novice user 50 (e.g., using positioning data received from the 3DGS 400 tracking the movement of the ultrasound probe 215) to reference data for the same task.”), ¶ [0071]); and 
generating, using the processing device, the plurality of tutorial information based on the analyzing (¶ [0042-0044] (“The MLM 600 further includes a sixth module that generates real-time outcome-based feedback based on the comparison performed in the fifth module, and provides real-time, 3D AR outcome-based feedback to the user via the ARUI 300. The real-time outcome-based feedback may include virtual prompts to the user different from, or in addition to, the virtual prompts provided from the positioning data.”), ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure.”)).

Re claim 19, Buras discloses  The method of claim 11, wherein the plurality of tutorial information is characterized by at least one tutorial characteristic, wherein the at least one tutorial characteristic comprises at least one of a description, an instruction, and a duration (¶ [0162-0169 (“providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback to the user comprises providing a feedback selected from: a virtual prompt indicating a movement correction to be performed by a user; a virtual image or video instructing the user to change the orientation of a probe to match a desired orientation; a virtual image or video of a correct motion path to be taken by the user in performing a medical procedure; a color-coded image or video indicating correct and incorrect portions of the user's motion in performing a medical procedure; and instruction to a user to press an ultrasound probe deeper or shallower into tissue to focus the ultrasound image on a desired target structure of the patient's body; an auditory instruction, virtual image, or virtual video indicating a direction for the user to move an ultrasound probe; and tactile information.”)).

Re claim 20, Buras discloses  The method of claim 11 further comprising: 
receiving, using the communication device, at least one sensor data from at least one sensor (¶ [0031] (“a variety of different kinds of three-dimensional guidance systems may be used in various embodiments, all such systems 400 determine the position of one or more objects, such as a moveable sensor, relative to a fixed transmitter within a defined operating volume. The 3DGS 400 additionally provides the positional data to one or more other modules in FIG. 1 (e.g., to the machine learning module 600) via computer 700.”)), wherein the at least one sensor is configured for generating the at least one sensor data associated with the at least one instrument (¶ [0067-0068] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 … The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”), ¶ [0157] (“sensing real-time user positioning data comprises sensing one or more of the movement, position, and orientation of at least a portion of the medical equipment system by the user with a sensor comprising at least one of a magnetic GPS system, a digital camera tracking system, an infrared camera system, an accelerometer, and a gyroscope.”)); 
analyzing, using a processing device, the at least one sensor data (¶ [0067-0068] (“a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 … The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”)); and 
identifying, using the processing device, an instrument of the at least one instrument based on the analyzing (The sensor data identifies an instrument within the space for the medical procedure ¶ [0067-0068] and the identification is used to generate additional tutorial information ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure.”)); 
retrieving, using the storage device, a plurality of tutorial information associated with the instrument based on the identifying (¶ [0068] (“the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530.”), ¶ [0039] (“The library 500 includes detailed information on the medical equipment system 200, which may include instructions (written, auditory, and/or visually) for performing one or more medical procedures using the medical equipment system, and reference information or data in the use of the system to enable a novice user to achieve optimal outcomes”)); and 
transmitting, using the communication device, the plurality of tutorial information to the at least one user device (¶ [0038] (“Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300.”), ¶ [0067-0068], ¶ [0070-0071], ¶ [0077]).

Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buras (US 2018/0225993 A1) in view of Gerstner (US 2017 /0202630 A1) as applied to claims 1 and 11, and further in view of Holtzman (US 20150213726 A1).
Re claim 5, Buras discloses The system of claim 1 further comprising a processing device communicatively coupled with the communication device (Figs. 1-2, ¶ [0067-0069]), wherein the communication device is configured for: 
receiving at least one feedback associated with the plurality of tutorial information from the at least one user device (Fig. 6 (steps 610-620, 665-675), ¶ [0088], ¶ [0098-0100] (“a reference user … captures (610) all the necessary ultrasound views of the target anatomical structures … the reference user manually labels (615) each image as one of the available classes … manually identify (620) the exact area within the image where the target anatomical structure is located”), ¶ [0104] (“feeding the validation data set to the ML model (665), and the validation process is performed (670) using the validation data set. After the completion of the validation process, validation process metrics for loss, accuracy and/or error are obtained (675) for the validation process.”) Users manually provide image identification of images which is used to validate the DML model or tutorials created in the training process. The validation data from users provides the feedback needed to determine if the created tutorial is needed); and 
transmitting a rating to the at least one user device (Fig. 6 (steps 665-680), ¶ [0104] The validation data is sent by the user to the MLM, if the validation data yields process metrics rated as acceptable the tutorial is sent to the computer and user interface.), wherein the processing device is configured for: 
analyzing the at least one feedback (Fig. 6 (steps 610-620, 665-675), ¶ [0088], ¶ [0098-0100] (“a reference user … captures (610) all the necessary ultrasound views of the target anatomical structures … the reference user manually labels (615) each image as one of the available classes … manually identify (620) the exact area within the image where the target anatomical structure is located”), ¶ [0103] (“After the training process is completed, training process metrics for loss, accuracy and/or error are obtained (645). A determination is made (650) whether the training process metrics are within an acceptable threshold for each metric.”), ¶ [0104] (“After the completion of the validation process, validation process metrics for loss, accuracy and/or error are obtained (675) for the validation process. A determination is made (680) whether the validation metrics are within an acceptable threshold for each metric, which may be the same as or different from those used for the training process.”), ¶ [0075] (“the novice user's performance may be tracked over time to determine areas in which the novice user repeatedly fails to implement previously provided feedback.”), ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure.”), ¶ [0012]); and 
generating the rating for the plurality of tutorial information based on the analyzing (¶ [0012], ¶ [0103] (“If the training process metrics are outside of an acceptable threshold for the relevant metrics, the adjustable parameters are adjusted to different values (655) and the training process is restarted (640). Parameter adjustments may be made one or more times. However, if the training process 640 fails to yield acceptable metrics (650) after a threshold number of iterations or repetitions (e.g., two, three or another number), then the data set is insufficient to properly train the neural network and it is necessary to regenerate the data set. If the metrics are within an acceptable threshold for each metric, then a ML model has been successfully generated (660). In one embodiment, acceptable thresholds may range from less than 5% to less than 10% average cross-entropy error for all epochs, and from less than 15% to less than 10% average classification error for all epochs.”), ¶ [0104] (“If the validation process metrics are outside of the acceptable thresholds, the adjustable parameters are adjusted to different values (655) and the training process is restarted (640). If the metrics are acceptable, then the ML model may be used to classify new data (685).”)).
To the extent, the manual input from an expert used to determine whether the trained MLM model has acceptable quality disclosed in Buras, is not considered feedback, Holtzman teaches receiving at least one feedback associated with the plurality of tutorial information from the at least one user device (¶ [0067-0068] (“Main processing unit 120 may be further provided with various external data 140, such as user's feedback on particular video streams, on particular lecturers, and on particular training programs.”), ¶ [0103-0105]), transmitting a rating to the at least one user device (¶ [0100-0105]) wherein the processing  device is configured for: analyzing the at least one feedback (¶ [0068], ¶ [0099-0100] (“ATPE core engine 122 of main processing unit 120 analyzes the map of possible video stream paths of selected video streams … in view of the training requirements for teaching the particular subject matter provided in step 410. Among other parameters, the analysis is based on … various external data 140. Among other sources, the sources of external data 140 include user's feedback on particular video streams, particular lecturers, and data from other tutorial programs.”)); generating the rating for the plurality of tutorial information based on the analyzing (¶ [0100] (“The resulting best path is an ordered set of video streams/clips that best complies with the training category as defined for the target user.”), Feedback is used to rate and order tutorials to determine the best tutorials for a particular user.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include feedback to rate the tutorials of Buras in order to determine the best tutorial for a user as taught in Boltzmann. Since both references teach methods and systems for creating tutorials the references are from the same field of endeavor. A POSITA would have been motivated to combine Buras and Holtzman because the user feedback of Holtzman could have been predictably added to the reference performances stored in the Library of Buras. Buras already considers how effective the tutorials are for the user (Buras ¶ [0075]), user feedback and ratings could be added alongside this system to determine when additional tutorials may be needed for a user or when a model may need to be retrained. Further, user feedback collection and analysis is desirable to ensure wider adoption of the most effective tutorials.
Re claim 7, Buras discloses The system of claim 1 further comprising a processing device communicatively coupled with the communication device and the storage device (Figs. 1-2, ¶ [0027-0028], ¶ [0039]), wherein the processing device is configured for: 
identifying a plurality of tutorial metadata associated with the plurality of tutorial information (¶ [0066] (“In one embodiment, the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”), ¶ [0068], (“the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530. The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”); and 
analyzing the plurality of tutorial information based on the plurality of tutorial metadata (¶ [0068], (“the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530.”), ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure.”)), wherein the storage device is configured for storing the plurality of tutorial information associated with the instrument corresponding to the instrument location based on the analyzing (¶ [0039], ¶ [0066] (“Information on a variety of procedures that may be performed by novice user 50 may be provided by Library 500 … the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530”)).
To the extent the static markers or arrows associated with the tutorial in Buras would not be considered metadata by a POSITA according to the plain meaning of metadata in the context of the specification, Holtzman teaches identifying a plurality of tutorial metadata associated with the plurality of tutorial information (¶ [0065-0066] (“Each video clip 110ij may include a presentation that the presenter of the tutorial program captured in that video clip 110ij … raw-data-source 110i is further provided with metadata such as video upload day 113, lecturer type (university, industry, trainer, etc.) 114, lecturer name 115, language and language level 116, parent category 118, topics 119 and if video clip 110ij is part of a series of video clips 110i (117)—the length of the series and/or the sequence number of video clip 110ij in that raw-data-source 110i”)); analyzing the plurality of tutorial information based on the plurality of tutorial metadata (¶ [0090] (“Main processing unit 120 then creates a common dictionary 330 of the category at hand, using key terms selected from the extracted textual data and metadata. Typically, dictionary 330 is stored in tutorial DB 180.”), ¶ [0107] (“Main processing unit 120 determines the equivalence groups 512 (from which equivalence groups 512 only one video clip 310 may be selected) and analyzes the partial orders 514 between adjacent video clips 310, as well as the accompanying metadata.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tutorial system and method of Buras for addition of the metadata listed Holtzman. Since both references teach methods and systems for creating tutorials the references are from the same field of endeavor. A POSITA would have been motivated to combine Buras and Holtzman because metadata of Holtzman could have been predictably added to the reference performances stored in the Library of Buras. A POSITA with knowledge of computer systems would find storing a file like a reference performance with metadata like length, category and upload date to be routine and predictable. Further, including metadata can make the reference performance easier to locate and can help avoid use of duplicate data within the machine learning algorithm (Holtzman ¶ [0090], ¶ [0107]).	

Re claim 15, Buras discloses The method of claim 11 further comprising: 
receiving, using the communication device, at least one feedback associated with the plurality of tutorial information from the at least one user device (Fig. 6 (steps 610-620, 665-675), ¶ [0088], ¶ [0098-0100] (“a reference user … captures (610) all the necessary ultrasound views of the target anatomical structures … the reference user manually labels (615) each image as one of the available classes … manually identify (620) the exact area within the image where the target anatomical structure is located”), ¶ [0104] (“feeding the validation data set to the ML model (665), and the validation process is performed (670) using the validation data set. After the completion of the validation process, validation process metrics for loss, accuracy and/or error are obtained (675) for the validation process.”) Users manually provide image identification of images which is used to validate the DML model or tutorials created in the training process. The validation data from users provides the feedback needed to determine if the created tutorial is needed); 
analyzing, using a processing device, the at least one feedback (Fig. 6 (steps 610-620, 665-675), ¶ [0088], ¶ [0098-0100] (“a reference user … captures (610) all the necessary ultrasound views of the target anatomical structures … the reference user manually labels (615) each image as one of the available classes … manually identify (620) the exact area within the image where the target anatomical structure is located”), ¶ [0103] (“After the training process is completed, training process metrics for loss, accuracy and/or error are obtained (645). A determination is made (650) whether the training process metrics are within an acceptable threshold for each metric.”), ¶ [0104] (“After the completion of the validation process, validation process metrics for loss, accuracy and/or error are obtained (675) for the validation process. A determination is made (680) whether the validation metrics are within an acceptable threshold for each metric, which may be the same as or different from those used for the training process.”), ¶ [0075] (“the novice user's performance may be tracked over time to determine areas in which the novice user repeatedly fails to implement previously provided feedback.”), ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure.”), ¶ [0012]); 
generating, using the processing device, a rating for the plurality of tutorial information based on the analyzing (¶ [0012], ¶ [0103] (“If the training process metrics are outside of an acceptable threshold for the relevant metrics, the adjustable parameters are adjusted to different values (655) and the training process is restarted (640). Parameter adjustments may be made one or more times. However, if the training process 640 fails to yield acceptable metrics (650) after a threshold number of iterations or repetitions (e.g., two, three or another number), then the data set is insufficient to properly train the neural network and it is necessary to regenerate the data set. If the metrics are within an acceptable threshold for each metric, then a ML model has been successfully generated (660). In one embodiment, acceptable thresholds may range from less than 5% to less than 10% average cross-entropy error for all epochs, and from less than 15% to less than 10% average classification error for all epochs.”), ¶ [0104] (“If the validation process metrics are outside of the acceptable thresholds, the adjustable parameters are adjusted to different values (655) and the training process is restarted (640). If the metrics are acceptable, then the ML model may be used to classify new data (685).”)); and 
transmitting, using the communication device, the rating to the at least one user device (Fig. 6 (steps 665-680), ¶ [0104] The validation data is sent by the user to the MLM, if the validation data yields process metrics rated as acceptable the tutorial is sent to the computer and user interface.).
To the extent, the manual input from an expert used to determine whether the trained MLM model has acceptable quality disclosed in Buras, is not considered feedback, Holtzman teaches receiving, using the communication device, at least one feedback associated with the plurality of tutorial information from the at least one user device (¶ [0067-0068] (“Main processing unit 120 may be further provided with various external data 140, such as user's feedback on particular video streams, on particular lecturers, and on particular training programs.”), ¶ [0103-0105]), analyzing, using a processing device, the at least one feedback (¶ [0068], ¶ [0099-0100] (“ATPE core engine 122 of main processing unit 120 analyzes the map of possible video stream paths of selected video streams … in view of the training requirements for teaching the particular subject matter provided in step 410. Among other parameters, the analysis is based on … various external data 140. Among other sources, the sources of external data 140 include user's feedback on particular video streams, particular lecturers, and data from other tutorial programs.”)); generating, using the processing device, a rating for the plurality of tutorial information based on the analyzing (¶ [0100] (“The resulting best path is an ordered set of video streams/clips that best complies with the training category as defined for the target user.”), Feedback is used to rate and order tutorials to determine the best tutorials for a particular user.); transmitting, using the communication device, the rating to the at least one user (¶ [0100-0105] (“The resulting best path is an ordered set of video streams/clips that best complies with the training category as defined for the target user. … The resulting target tutorial video stream 150 may then be played by the user for him/her to verify the end result and provide feedback.”)  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include feedback to rate the tutorials of Buras in order to determine the best tutorial for a user as taught in Holtzman. Since both references teach methods and systems for creating tutorials the references are from the same field of endeavor. A POSITA would have been motivated to combine Buras and Holtzman because the user feedback of Holtzman could have been predictably added to the reference performances stored in the Library of Buras. Buras already considers how effective the tutorials are for the user (Buras ¶ [0075]), user feedback and ratings could be added alongside this system to determine when additional tutorials may be needed for a user or when a model may need to be retrained. Further, user feedback collection and analysis is desirable to ensure wider adoption of the most effective tutorials.
Re claim 17, Buras discloses The method of claim 11 further comprising: 
identifying, using a processing device, a plurality of tutorial metadata associated with the plurality of tutorial information (¶ [0066] (“In one embodiment, the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”), ¶ [0068], (“the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530. The 3DGS 400 can communicate data relating to the movements of probe 215, while a user is performing a medical procedure, to the MLM 600.”); 
analyzing, using the processing device, the plurality of tutorial information based on the plurality of tutorial metadata metadata (¶ [0068], (“the 3DGS 400, either alone or in combination with library 500 and/or machine learning module (MLM) 600, may cause ARUI 300 to display static markers or arrows to complement the instructions provided by the electronic medical procedure 530.”), ¶ [0077] (“the MLM 600 may provide further or additional instructions to the user in real-time by comparing the user's response to a previous real-time feedback guidance instruction to refine or further correct the novice user's performance of the procedure.”)); and 
storing, using the storage device, the plurality of tutorial information associated with the instrument corresponding to the instrument location based on the analyzing (¶ [0039] (“The library 500 includes detailed information on the medical equipment system 200, which may include instructions (written, auditory, and/or visually) for performing one or more medical procedures using the medical equipment system, and reference information or data in the use of the system to enable a novice user to achieve optimal outcomes”), ¶ [0066] (“Information on a variety of procedures … may be provided by Library 500… the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”).
To the extent the static markers or arrows associated with the tutorial in Buras would not be considered metadata by a POSITA according to the plain meaning of metadata in the context of the specification, Holtzman teaches identifying, using a processing device, a plurality of tutorial metadata associated with the plurality of tutorial information (¶ [0065-0066] (“Each video clip 110ij may include a presentation that the presenter of the tutorial program captured in that video clip 110ij … raw-data-source 110i is further provided with metadata such as video upload day 113, lecturer type (university, industry, trainer, etc.) 114, lecturer name 115, language and language level 116, parent category 118, topics 119 and if video clip 110ij is part of a series of video clips 110i (117)—the length of the series and/or the sequence number of video clip 110ij in that raw-data-source 110i”)); analyzing, using the processing device, the plurality of tutorial information based on the plurality of tutorial metadata metadata (¶ [0090] (“Main processing unit 120 then creates a common dictionary 330 of the category at hand, using key terms selected from the extracted textual data and metadata. Typically, dictionary 330 is stored in tutorial DB 180.”), ¶ [0107] (“Main processing unit 120 determines the equivalence groups 512 (from which equivalence groups 512 only one video clip 310 may be selected) and analyzes the partial orders 514 between adjacent video clips 310, as well as the accompanying metadata.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tutorial system and method of Buras for addition of the metadata listed Holtzman. Since both references teach methods and systems for creating tutorials the references are from the same field of endeavor. A POSITA would have been motivated to combine Buras and Holtzman because metadata of Holtzman could have been predictably added to the reference performances stored in the Library of Buras. A POSITA with knowledge of computer systems would find storing a file like a reference performance with metadata like length, category and upload date to be routine and predictable. Further, including metadata can make the reference performance easier to locate and can help avoid use of duplicate data within the machine learning algorithm (Holtzman ¶ [0090], ¶ [0107]).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/             Primary Examiner, Art Unit 3715